The Defendant was sentenced for Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, imposition of sentencing of the Defendant was deferred for a period of Three (3) years, upon conditions given in the Judgment on December 13, 2012.
On January 3, 2013, the Court revoked the deferred sentence previously imposed on December 13, 2012. On January 24, 2013, the Defendant was sentenced to the Montana Department of Corrections for a period of Ten (10) years, with Five (5) years suspended, upon all previously imposed conditions and other conditions given in the Order Revoking Defendant’s Deferred Sentence and Amended Judgment and Commitment given January 24,2013.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.